PER CURIAM.
It is our opinion that in enacting subsection (4) of KRS 436.160 (Chapter 250, Sec. 1, Acts of 1978) the General Assembly intended the expression “continuous work scheduling” to mean every day rather than every hour, and that an employer who routinely operates his business for a substantial period of time each and every day of the week may operate it on Sundays if each of his employes is allowed at least one full day off during each calendar week. This view makes it unnecessary for us to consider any broader questions in the case.
The order of the circuit court is affirmed.
PALMORE, C. J., and AKER, CLAYTON, LUKOWSKY and STERNBERG, JJ., concurring.
STEPHENS, J., who participated in the litigation in his former capacity as Attorney-General, took no part in its consideration by this court.